  Case 2:21-cv-00034-JTN-MV ECF No. 8, PageID.68 Filed 03/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 PEOPLE OF THE STATE OF MICHIGAN,

        Plaintiff,
                                                                    Case No. 2:21-cv-34
 v.
                                                                    HON. JANET T. NEFF
 DAVID HAROLD MCGRATH,

        Defendant.
 ____________________________/

                                            ORDER

       Defendant initiated this civil action by filing a notice of removal, purportedly seeking to

remove a state court criminal case from the 96th District Court of Marquette County to the United

States District Court for the Western District of Michigan. On March 9, 2021, the Magistrate

Judge issued a Report and Recommendation (ECF No. 7), recommending that the Court issue a

summary remand order that remands the case back to the 96th District Court of Marquette County.

The Report and Recommendation was duly served on the parties. No objections have been filed.

See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 7) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that this case is REMANDED to the 96th District Court of

Marquette County.

       A Judgment will be entered consistent with this Order.



Dated: March 29, 2021                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
